b


                                                                                          FLED
                                                                             CLr`!~K, U.S,i~71STRICT
         1                                                                                             COURT

         a                                                                        ~T I ~ 2019
         3
                                                                           ~s rrR:~v crv,si
                                                                                                       DEPUIY
       4
      5
      6                            UNITED STATES DISTRICT COURT !.
      7                           CENTRAL DISTRICT OF CALIFORNIA
      8
              iJNITED STATES OF.1~MERICA, )
      9
     10                                  Plaintiff         CASE NO. iS~:l`~- ~
                                                                             'J ~t -
     11                           v.
     12        L           b~ 9n u6~~-5                    ORDER 4F DETENTIOI3
     13 '~                 W u~J 0~t_iL N

    14                                   Defendant.
    15
    16                                                     I.
    17            A.
                   (~ On motion ofthe Government in. a case allegedly evolving:
    18                1.() a crime ofviolence.
    19               2.() an offense with maximum sentence oflife imprisonment or death.
    20               3.() a narcotics or controlled substance offense with,maximum sentence
    21                        often or more years.
    22               4.()     any felony -where the defendant has been convicted oftwo or more
    23                        prior offenses described above.
    24               5.(v~ any felony that is not otherwise a crime ofviolence that
                                                                                                        involves a
    25                        minor victun,or possession or use ofa firearm o~ destructive devic
                                                                                             e
    26                        or any other dangerous weapon, or a failure to register under
                                                                                            18
    27                        U.S.0 § 2250.
    28           B.(,~ On motion by the Government /()on Court's oven
                                                                                              motion, in a case
                                   ORDER OFDE7T;NTION.,FPF1t HEARING(18 U.S.C.§314Z(~)
             ~R94(06!07)
                                                                                                           Page 1 of4
     1                legedly involving:
  2         (       O      e further allegation by the Government of
  3           1.(       a serious risk that the defendant will flee.
  4           2.() a serious risk that the defendant will:
  5              a.()obsxruct or attempt to obstructjustice.
 6               b.O thxeaten, injure, or intimidate a prospective. witness orjuror or
 7                      attempt to do
 8        C. The Government( isi()is not entitled to a rebuttable presumption that no
 9            condition or combination ofconditions will reasonably assure the defendant's
 10           appearance as required and the safety ofany person or the community.
 11
12                                                     II.
13        A.(       The Court finds that no condition or combination of conditions will
14                  r onably assure:
15            1.(         e    pearance ofthe defendant as required.
16              (         d/or
17            2:(       the safety ofany person or the community.
18       B.         The Court finds that the defendant has not rebutted by suffic
                                                                                  ient
19                  evidence to the contrary the presumption provided by statute.
20
21                                                     11
22       The Court has considered:
23       A.. the nature and circumstances ofthe offenses)charged,includ
                                                                                      ing whether the
24          offense is a crime ofviolence,aFederal crime ofterrorism,
                                                                     or  involves a minor
25          victim or a controlled substance,firearm, explosive, or destru
                                                                           ctive device;
26       B. the weight ofevidence against the defendant;
27       G the history and characteristics ofthe defendant; and
28       D.the nature and seriousness ofthe danger to any person
                                                                                or to the community.

                              ORDER OFDETi~NTION AFTER I~IRIl~iG(is U.S.c.§314a~i~~
         ~(~~
                                                                                              Page 2 of4
      1                                               N.
      2     The Court also has considered all the evidence adduced at the
                                                               hearing and the ~
      3     arguments and/or statements of counsel, and the
                                                            Pretrial Services ~
     4      Report/reconrunendenon.
     5
     6                                                 V.
     7      The Court bass the foregoing findings)on the foll
                                                                         owing:
     8      A.(~Asto flight risk:                             ~
     9
 10
 11
 12
 13
 14
 1S
 16        B.
            (~ As to danger• -~yv~~'vz                              ~       ~     G~-,-,~,~,,y.
           .
           ,      _
 17
 18
 19
20
21
22
23
24
                                            VI.
25        A.() The Court finds that a seri
                                           ous risk exis ts that the defendant will:
26               1.(~ obstruct or attempt to obstruct
                                                      justf1ice.
27               2.()attempt to/()threaten, injwre
                                                   or intimidate a witness or jut~
                                                                                u or.
28

                             ORDER OFDE'1'~iTIOM AFTER HEARIlVG(18 U
                                                                    S.c.~iaui~~
          ~(~~
                                                                                              Page 3 of4
     i       B. The Gourt bases the foregoing fnding(s)on the following:
  2
  3
  4
  5
  6
  7
  8
  9                                                  VII.
 10
 11 ~        A.IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
 12          B.IT IS FURT~iER ORDERED that the defendant be committed to the
                                                                             custo                      dy
13              ofthe Attorney General for confinement itn a corrections facility separ
                                                                                                axe,to
14             the extent practicable,from persons awaiting or serving sentences
                                                                                             or being
15             held in custody pending appeal.
16           C.IT XS FURZ`HER ORDERED that the defendant be afforded
                                                                     reasonable
17             opportunity for private consultation with counsel.
18           D.IT IS FURTHER ORDERED that, on order ofa Court
                                                              ofthe                  United States
19             or on request ofany attorney for the Government,the pers
                                                                                   on in charge ofthe
20             corrections facility in which the defendant is confined
                                                                       deliv       er the defendant
21             to a United States marshal for the purpose ofan appea
                                                                             rance in connection
22             with a court proceeding.
23
24
25
26       ~     ~     r

27
                                                          s,                         ~   ~

28

                              OBD~It OFDETENTION AFP~B HEARING(1S U.S.C.f314Z(~)
     ~ ~~(~~
                                                                                               Page 4 of4
